If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


REBECCA KASPRYK,                                                      UNPUBLISHED
                                                                      May 26, 2022
               Plaintiff-Appellant,

v                                                                     No. 356795
                                                                      Wayne Circuit Court
GENERAL MOTORS CORPORATION, LLC,                                      LC No. 20-005543-CD
TERRY PFAFF, THOMAS KENDRICK, WADE
FINNEY, JOE ROCKEL, DREW VARGO, and
CHRIS TEGAN,

               Defendants-Appellees.


Before: GLEICHER, C.J., and K. F. KELLY and PATEL, JJ.

K. F. KELLY, J. (concurring in part and dissenting in part).

        I respectfully dissent from the majority’s holding that plaintiff’s complaint was sufficiently
pleaded to state claims for relief. See MCR 2.111(B)(1) (the complaint must include “[a] statement
of the facts, without repetition, on which the pleader relies in stating the cause of action, with the
specific allegations necessary reasonably to inform the adverse party of the nature of the claims
the adverse party is called on to defend.”). However, I concur with the majority that the trial court
abused its discretion when it denied plaintiff’s motion to amend her complaint. See MCR
2.118(A)(2) (leave to amend “shall be freely given when justice so requires.”). Accordingly, I
would reverse the portion of the trial court’s order denying plaintiff’s motion to amend and remand
to allow plaintiff the opportunity to cure the defects in her complaint.

                                                               /s/ Kirsten Frank Kelly




                                                 -1-